Title: To Thomas Jefferson from Anthony Haswell, 20 July 1801
From: Haswell, Anthony
To: Jefferson, Thomas


               
                  Respected Sir,
                  Bennington, Vermont, July 20th. 1801.—
               
               On the 10th. of May last, I thought it my duty to address you in a few lines on the subject of my personal concerns as a printer, and the situation of political affairs in this quarter, as far as the printing business was concerned:—Sensible that from a concatenation of trifles great events are produced, I feel constrained once more to intrude on your politeness, in relation to the same business on which I then wrote.—
               Messrs. Collier and Stockwell have prosecuted their design in the publication of a paper in this place to effect; the complexion of it you will perceive from the enclosures herewith.—The promoters of this institution among us, though not numerous are powerful, and appear systematically united: to aid them they have two federal officers, viz. Nathaniel Brush, esq. Supervisor of the revenue, and Micah J. Lyman, Postmaster;—both of which furnish some business, of consequence to a village printer to the federal office, so called.—Of these gentlemen I shall only observe, that they have been decided friends to an administration that my friends have ever consciencious disapproved of, and that Col. Brush, on the event of a former election, declared his sentiments the most affrontively to me of any man with whom I at that period conversed.—It was reported, during the period when the success of Mr. Adams or yourself was dubious, in the former election, that Mr. Adams checked the assersions of some warm partizans in a public company, in Boston, who were reviling your character, by saying, Gentlemen, I know Mr. Jefferson, personally, and if our country is so happy as to obtain so enlightened and good a President, I shall cheerfully submit to his authority. On mentioning this report to Mr. Brush and applauding Mr. Adams’s sentiments his answer was, “I would just as leave that Genet had obtained the election as Jefferson.”—I was surprized at the expression, and somewhat stung with its asperity, but past it in silence.—Perhaps, (as I state from memory) the anecdote of Mr. Adams may not be litterally as then related. it is however substantially the same—the answer of Mr. Brush is literal, I am fully conscious; his conduct has been, in my view accordant; his influence in the present instance detrimental to republicanism.—
               The federal printers here, (as they are termed) have a heavy support from various quarters, a wealthy merchant in Troy supports them in part, viz. in their book business,—the printers of the Connecticut Courant have furnished them with a handsome office, and our Governor and his party are patronizing their exertions warmly, aided by the post master and supervisor, who furnish more business to the office than any two individuals among us;—I am distrest, being somewhat in debt, with a large family, and so pinched in circumstances as to be unable at present even to obtain a small supply of types which now lay at a store in Newyork, waiting my remittance of a small proportion of their value the principal part being already paid by me.—From this cause a successful opposition of their plan by me appears impossible, and I have therefore been constrained to offer my business for sale, and determined to seek some place at the southward, however remote, from my present station is not a subject of much anxiety to me, where a farm may be obtained in a neighborhood affording a few schollars who want instruction in such branches as I may be accommodated to teach, sufficient to put a labourer or two on my farm, in my stead, and enable me; if favored by providence, at some future period, to discharge my honest debts.—
               Governor Robinson, and his worthy friends in this quarter are well. I can however forward no particular respects from them, as no man knows an iota of the contents of my former or present writing.—
               With every sentiment of due respect, I am, Sir, your fellow citizen
               
                  
                     Anthony Haswell.—
                  
               
            